Title: To James Madison from Thomas Newton, 27 November 1806
From: Newton, Thomas
To: Madison, James



Sir
Collectors Office Norfolk Novr. 27, 1806

I Received your Certificates respecting Streatland the impressed Seaman on board The Albion Capt Douglas.  Application was made to the Brittish consul on the subject  he has not communicated to my the results yet, but I have no doubt of his attention as he has generally used his interest in the release of impressed Americans.  The Brittish cruising off our Coasts frequently run in & out of the Capes to Hampton road.  If any thing Occurs I shall give you notice thereof.  They all impress men.  I have just sent after one to the Melampus frigate a Native off the Isle of Wight Co.  His name is Whitfeild, taken from on board of a vessel coming from Chaston I am informd.  It is probable many American Seamen wd. get released if there was a fund to have men go on board the Ships where they are to prove their identity.  From this cause Many are refused their release.  I am respectfully Yr Obt Serv

Thos NewtonCollr


